Citation Nr: 0838582	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back disorder, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in January 1972 with 
more than twenty years of active service.  

This appeal arises from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the veteran's VA compensation and pension 
examination in April 2007, the veteran submitted a statement 
in October 2008 indicating his low back disorder had 
worsened.  He contends he was so heavily medicated during the 
April 2007 VA examination that it did not adequately portray 
his functional limitations due to low back pain.  He asserted 
he had constant pain, which required epidural injections.  
Also obtained were additional VA treatment records which 
included a July 2007 Magnetic Resonance Imaging of the lumbar 
spine.  It revealed a moderate disc bulge and moderately 
severe degenerative facet joint changes in the area of L5 and 
L4, and mild circumferential bulge of discs at l5-S1, L3-4 
and L2-3 and L1-2.  The assessment was the veteran had spine 
stenosis, lumbar radiculopathy and facet arthropathy.  In 
addition, VA treatment records reveal the veteran has 
numbness and tingling in his lower extremities, with 
diagnosis of diabetic neuropathy.  The Board has concluded 
that another VA examination is required to have a physician 
identify the symptoms related to the veteran's service 
connected low back disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the veteran identify any 
medical care providers who have treated 
his service-connected low back disorder 
since February 2008.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  Arrange for the veteran to be 
afforded a VA examination, by an 
individual(s) with the appropriate 
expertise to ascertain the impairment 
caused by the veteran's service connected 
back disability.  The claims folder 
should be made available to the 
examiner(s) in conjunction with the 
examination, and in the report provided, 
the examiner is asked to identify the 
specific symptoms caused by the veteran's 
service connected low back disorder, 
(identified by the RO as "slight 
narrowing of L-5-S-1 interspace").  In 
doing so, the examiner is asked to 
comment on whether the veteran's current 
lumbar radiculopathy, spinal stenosis, 
facet arthropathy, disc space narrowing 
at L1-L2 and L4-L5, or any other low back 
findings are symptoms of his service-
connected low back disorder, and/or 
whether they are proximately due to or 
the result of the veteran's service 
connected low back disorder?  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



